DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 8-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0059291) in view of Korevaar et al. (US 2008/0047604), and in further view of Krishnan et al. (US 2007/0009709).
Regarding claim 1, Li discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance; see also paragraph [0004]), comprising: a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and an opposing bottom surface; a sub-wavelength (see figure 3, 100 nm), nanostructured texture (imprinted by 102; see fig. 3) formed on at least one of the top surface and the bottom surface of the substrate; the texture comprising a plurality of nanostructures selected from the group consisting of needle, blade, and combinations thereof (see paragraph [0043], “The nano-sized surface features may comprise structures selected from the group consisting of: nano-cones, nano-pyramids, nano-cylinders, nano-needles, nano-blades, and combinations thereof.”), having a distance between each of the nanostructures from about 100 nm to about 700 nm (see figure 3, ‘100 nm’ and ‘1 µm’ dimensional keys, in comparison to the spacing of the blades of figure 3), a silicon dioxide (106; [0045]) coating applied to the sub-wavelength, nanostructured texture. However, Li does not expressly disclose the sub-wavelength, nanostructured texture having a distance between each of the nanostructures from about 100 nm to about 700 nm, wherein haze is adjusted by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm or in a range from about 100 nm to about 800 nm; a low surface energy material deposited on the silicon dioxide coating.
Korevaar discloses an optically high transparency, adjustable haze structure (see figure 1, for instance), comprising a sub-wavelength, nanostructured texture (101), wherein haze is adjusted (since haze is an optical property automatically adjusted by changing the height of the nanostructures) by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm or in a range from about 100 nm to about 800 nm (see [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensional ranges of the sub-wavelength, nanostructure texture of Korevaar in the device of Li. The motivation for doing so would have been to optimize and reduce absorption of light, as taught by Korevaar ([0050]).
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance),  including a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).
Regarding claim 4, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the flexible substrate comprises plastic ([0007]).
Regarding claim 5, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 4, wherein the plastic is selected from the group consisting of polymer ([0007]).
Regarding claim 6, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 5, wherein the polymer is selected from the group consisting of semi-crystalline polyethylene terephthalate and polyethylene naphthalate ([0033]).
Regarding claim 8, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating (106) imparts super hydrophilic feature to the structure ([0012]).
Regarding claim 9, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the low surface energy material imparts superomniphobic feature to the structure (Krishna [0023]).
Regarding claim 10, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein transmission and haze at 550 nm wavelength are greater than 80% and greater than 0.1% to more than 90%, respectively ([0019]).
Regarding claim 11, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the water contact angle and oil contact angle are each over 150° (Krishna [0023]).
Regarding claim 12, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the silicon dioxide coating is 5-1000 nm thick ([0031]).
Regarding claims 15 and 16, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein one of the top and bottom surfaces of the substrate has the sub-wavelength, nanostructured texture formed thereon. Furthermore, Korevaar discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 3, for instance), wherein the other of the top and bottom surfaces has a transparent conductor (102b) deposited thereon, wherein the transparent conductor can be selected from the group consisting of metal nanowires, metal nanomesh, doped metal dioxide and combinations thereof ([0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent conductor as Korevaar on the backside substrate surface of Li. The motivation for doing so would have been to aid in the manufacture of a photovoltaic device using the nanostructures as disclose, as taught by Korevaar ([0059]; [0074]).
Regarding claim 17, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1, wherein the sub-wavelength, nanostructured texture is re-entrant.
Regarding claim 18, Li discloses a method of fabricating an optically high transparency, adjustable haze, superomniphobic, structure (see figure 1, for instance, see also paragraph [0004]), comprising: obtaining a substrate (104) selected from the group consisting of a rigid substrate and a flexible substrate ([0063]), having a top surface and a bottom surface; forming a sub-wavelength (see figure 3, 100 nm), nano structured texture (imprinted by 102; see fig. 3) comprising a reentrant structure on at least one of the top surface and the bottom surface of the substrate (104); the texture comprising a plurality of nanostructures selected from the group consisting of needle, blade, and combinations thereof (see paragraph [0043], “The nano-sized surface features may comprise structures selected from the group consisting of: nano-cones, nano-pyramids, nano-cylinders, nano-needles, nano-blades, and combinations thereof.”), having a distance between each of the nanostructures from about 100 nm to about 700 nm (see figure 3, ‘100 nm’ and ‘1 µm’ dimensional keys, in comparison to the spacing of the blades of figure 3), applying a silicon dioxide coating (106; [0045]) to the sub-wavelength, nano-structured texture. However, Li does not expressly disclose the sub-wavelength, nanostructured texture having a distance between each of the nanostructures from about 100 nm to about 700 nm, wherein haze is adjusted by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm or in a range from about 100 nm to about 800 nm, depositing a low surface energy material on the silicon dioxide coating.
Korevaar discloses an optically high transparency, adjustable haze structure (see figure 1, for instance), comprising a sub-wavelength, nanostructured texture (101), wherein haze is adjusted (since haze is an optical property automatically adjusted by changing the height of the nanostructures) by selecting a height of the plurality of nanostructures in a range from about 1 µm to about 35 µm or in a range from about 100 nm to about 800 nm (see [0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dimensional ranges of the sub-wavelength, nanostructure texture of Korevaar in the device of Li. The motivation for doing so would have been to optimize and reduce absorption of light, as taught by Korevaar ([0050]).
Krishnan discloses an optically high transparency, adjustable haze, superomniphobic, structure (see figure 4, for instance), including depositing a low surface energy material (‘fluorosilane’; [0023]) deposited on the surface region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the low surface energy material coating as Krishnan on the silicon dioxide layer of Li. The motivation for doing so would have been to achieve a desired wettability of the surface region, as taught by Krishnan ([0023]).
Regarding claim 19, Li in view of Korevaar and in further view of Krishnan discloses the method of claim 18, wherein the forming step comprises reactive ion etching ([0044]).
Regarding claim 20, Li in view of Korevaar and in further view of Krishnan discloses the method of claim 18, wherein the silicon dioxide coating (106) is applied by a plasma enhanced chemical vapor deposition technique, and the low surface energy material is applied by a vapor deposition and spin coating technique ([0009]; [0045]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Korevaar, and in further view of Krishnan, and in further view of Jin et al. (US 8,017,234).
Regarding claims 2 and 3, Li in view of Korevaar and in further view of Krishnan discloses the structure of claim 1. However, Li in view of Korevaar and in further view of Krishnan does not expressly disclose wherein the rigid substrate comprises glass, wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass.
Jin discloses a structure (see figure 1, for instance), wherein the rigid substrate comprises glass (column 7, lines 8-14), wherein the glass is selected from the group consisting of fused silica and soda lime glass and low iron tempered glass (column 7, lines 8-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate material as Jin as the substrate of Li. The motivation for doing so would have been to use conventional substrate materials in the art to reinforce the substrate of the device of Li, while having high solvent resistance and corrosion resistance, as taught by Jin (col. 3, lines 60-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/27/2022